Judgment affirmed, with costs. Exhibit C for identification was not admissible in evidence. It contained opinions which were not records of an act, transaction, occurrence or event made in the course of the doctor’s profession. Lazansky, P. J., Kapper and Hagarty, JJ., concur; Carswell and Scudder, JJ., dissent and vote for reversal and a new trial, with the following memorandum: There was ample evidence to sustain the finding of the jury that defendant M. J. O’Hara Contracting Company was negligent. The court, however, erred in excluding Exhibit C for identification. It was admissible under section 374-a of the Civil Practice Act. Similar records of a deceased physician were held to be properly admitted in Duffy v. Edison, Inc. (240 App. Div. 1002; Gelderman v. Munson Steamship Line No. 1, 232 id. 776.)